Justice LEE,
concurring in part and concurring in the judgment:
1} 31 I concur in the judgment of the court in this case and in parts I and ILB of the majority opinion. I would not find trial counsel's performance deficient, however, and thus dissent from part ILA.
132 The majority acknowledges (as does Hutchings) that "Jury Instruction 14 correctly set forth the statutory elements of aggravated assault." Supra 120. Yet the court deems counsel's performance deficient because "Jury Instruction 27, which set forth general principles of intent," had the potential to "confuse[ ] the jury's understanding of Instruction 14." Supra 120. The court's point, in other words, is not that the instructions as given were incorrect, but that there was a chance that the jury could misunderstand them-by construing the general intent instruction (number 27) to override the instruction specifically defining the intent required for aggravated assault (number 14).
"[ 33 That possibility is not enough to sustain a finding of ineffective assistance under Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). The standard for judging counsel's performance under Strickland is a "most deferential one." 1 We defer to counsel's judgment because we recognize that "[ulnlike a later reviewing court, the attorney observed the relevant proceedings, knew of materials outside the *1191record, and interacted with the client, with opposing counsel, and with the judge." 2
34 For me, this deferential standard sustains the conclusion that Hutehings's counsel performed well within the wide "'range of legitimate decisions regarding how best to represent a criminal defendant.'" State v. Lenkart, 2011 UT 27, ¶ 25, 262 P.3d 1 (quoting Strickland, 466 U.S. at 689, 104 S.Ct. 2052). One of the legitimate decisions trial counsel is continuously called on to make is whether and when to raise an objection with the court. In weighing whether to object or take exception to an instruction, the substance and propriety of the instruction is not the only strategic issue facing counsel, however. Even if counsel recognizes a potential for confusion in an instruction, he must assess not just whether an objection might be sustained, but whether the mere assertion of the objection might do more harm than good. Counsel could reasonably decide to hold off on a legally valid objection, for example, because the objectionable matter is ultimately immaterial and counsel is concerned about being viewed as the squeaky wheel.
1 35 We are ill-positioned to second-guess trial counsel's evaluation of these considerations. Strickland is not a license to impose on trial counsel our hindsight-biased sense of best trial practices. If there is a reasonable basis for withholding an objection on strategic grounds, we should affirm the effectiveness of counsel's performance under Strickland. And in my view the record easily sustains such a conclusion here.
186 The instructions under review seem straightforward and reasonably clear. Instruction 27 set forth general principles of intent, while Instruction 14 identified the specific elements (including intent) of aggravated assault. Nothing in the general definition in Instruction 27 is inaccurate or misleading. In fact, it simply, and quite correctly, identified two different objects of a defendant's intent-(a) a conscious objective or desire to engage in conduct and (b) a conscious objective or desire to cause a result. This instruction, in fact, is a verbatim quote from the criminal code's definition of intent.3
137 We can hardly fault trial counsel for not objecting to an instruction that accurately quoted the legal standard adopted by the legislature. Indeed, the appellate courts of this state have consistently regarded this very instruction as a proper "definition of specific intent" 4-even in cases (like this one) involving specific intent crimes.5 Hutchings's counsel undoubtedly had seen this same instruction numerous times before, and our statutes and case law gave him no reason to question it.
38 Even assuming for the sake of argument that Instruction 27 by itself created some potential for confusion, that potential would have been resolved by Instruction 14. This instruction correctly clarified the specif-ie application of the general instruction to the crime of aggravated assault, indicating that the crime requires proof of both kinds of intent identified in Instruction 27-of intent to commit the "assault" and to "(intentionally cause[ ] serious bodily injury." In light of the specific instruction regarding aggravated *1192assault (number 14), I do not see how a jury could have "misunderstood the intent element of aggravated assault ... finding intent to act rather than intent to cause the result sufficient to convict [defendant] of aggravated assault." Supra 120 (emphases omitted). The only way the jury could reach that conclusion would be for it to completely disregard Instruction 14. And Instruction 27 did not at all open that door by simply identifying the two basic objects of a defendant's intent.
T39 Thus, the two instructions in question seem clear and straightforward. And they are compatible with each other and an aceu-rate statement of the law. I would not fault counsel for failing to object to these instructions, particularly where he may have been saving his thunder for other more significant matters.
140 The course of proceedings at trial seems to me to confirm this conclusion. As the majority indicates, there was no confusion at trial over the interaction between the aggravated assault intent instruction (number 14) and the general intent instruction (number 27). Supra 126. "[There was no suggestion of any kind at trial that intent to act was sufficient to find that Hutchings had the intent to cause serious bodily injury," and "[the elements required to convict Hutchings of aggravated assault were correctly argued to the jury with the correct mental states throughout the trial proceedings." Supra 126. That practical context does more than establish a lack of prejudice under Strickland; it also sustains the conclusion that any potential for confusion between the jury instructions in this case was purely theoretical, and thus that counsel would have been acting well within reason in deciding to hold the fire of his objections for other matters of real significance. I would affirm on this basis, and find that Hutchings' trial counsel acted reasonably under Strickland.
141 The majority's contrary conclusion seems rooted in its sense of "best practices"-in our prior urging that "courts ... take specific care to focus jury instruction language to apply narrowly to each applicable offense or element, rather than providing general statements which could be susceptible to misreading," and in the fact that "the second edition of the Model Utah Jury Instructions (MUJT) has now separated the two different types of intent to improve clarity and remove thle] potential for confusion" between instructions like those given in this case. Supra T 24 n. 9. I have no quarrel with the court's sense of best practices. And I applaud the recent MUJI amendment as an improvement in clarity.6 But I would not equate our sense of best practices with the deferential standard for effectiveness of counsel under Strickland.
42 Strickland is aimed at establishing a minimal bar of competence, not an aspirational standard of best practices. Hutchings' trial counsel easily satisfied the standard of minimal competence under Strickland, and I would affirm on that basis.

. Harrington v. Richter, — U.S. —, 131 S.Ct. 770, 788, 178 LEd.2d 624 (2011); see also State v. Templin, 805 P.2d 182, 186 (Utah 1990) ("[The defendant must overcome the presumption that, under the circumstances, the challenged action might be considered sound trial strategy." (internal quotation marks omitted)).


. Harrington, 131 S.Ct. at 788.


. See Uran Cope § 76-2-103(1) ("A person engages in conduct ... [intentionally, or with intent or willfully with respect to the nature of his conduct or to a result of his conduct, when it is his conscious objective or desire to engage in the conduct or cause the result.").


. State v. Potter, 627 P.2d 75, 78, 82 (Utah 1981) (plurality opinion); see also State v. Larsen, 2008 UT App 15U, para. 3, 2008 WL 96089 (per cu-riam) (noting that to commit criminal mischief, a person must " 'intentionally damage{ ], deface[ ], or destroy[ ] the property of another'" and that [al person acts intentionally 'with respect to the nature of his conduct or to a result of his conduct, when it is his conscious objective or desire to engage in the conduct or cause the result") (quoting Urax Cope § 76-2-103(1) (2003)).


. See State v. Maestas, 652 P.2d 903, 907 (Utah 1982) (observing that the jury was correctly instructed on the elements of attempted first degree murder and that the instructions "defined the terms 'intentionally' and 'knowingly' in precisely the language used by the Utah Criminal Code" (citing Utax Cone § 76-2-103(1), (2)), overruled on other grounds by State v. Casey, 2003 UT 55, ¶¶ 16-19, 51, 82 P.3d 1106 (clarifying that attempted murder is a specific intent crime and rejecting any implication in that it is enough to convict a defendant who merely "acted knowingly").


. I would also note, however, that even if Strick land were deemed to require an objection to any jury instruction that failed to follow MUJL, Hutchings' counsel still could not properly be found deficient. The MUJI amendment cited by the majority was adopted at least several months after Hutchings was convicted (on September 4, 2007). (The MUJI instructions do not seem to carry an adoption date, but the archive.org "way-back machine" confirms that the new instruction cited by the majority was not available on the MUJI website as of December 15, 2007, but was available by February 13, 2008. See Interner ArcHive WayBack Mac#, http://web.archive.org/ web/20071215010930/http://www.utcourts.gow/ resources/muji/; http://web.archive.org/web/ 2008021318492 1/http://www.utcourts.gov/ resources/muji/ (last visited July 9, 2012). Thus, Hutchings' counsel can hardly be condemned for not following MUJI. At worst he failed to anticipate a future-but not yet released-amendment to the model instructions. Perhaps the most informed lawyer might have been aware of this emerging development in our model instructions. But the failure to rise to that level can hardly be deemed a deficiency under Strickland.